Name: Council Directive 75/36/EEC of 17 December 1974 supplementing Directive No 71/307/EEC on the approximation of the laws of the Member States relating to textile names
 Type: Directive
 Subject Matter: leather and textile industries;  marketing;  consumption;  technology and technical regulations
 Date Published: 1975-01-20

 Avis juridique important|31975L0036Council Directive 75/36/EEC of 17 December 1974 supplementing Directive No 71/307/EEC on the approximation of the laws of the Member States relating to textile names Official Journal L 014 , 20/01/1975 P. 0015 - 0015 Finnish special edition: Chapter 15 Volume 1 P. 0200 Greek special edition: Chapter 13 Volume 3 P. 0031 Swedish special edition: Chapter 15 Volume 1 P. 0200 Spanish special edition: Chapter 13 Volume 4 P. 0053 Portuguese special edition Chapter 13 Volume 4 P. 0053 COUNCIL DIRECTIVE of 17 December 1974 supplementing Directive No 71/307/EEC on the approximation of the laws of the Member States relating to textile names (75/36/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas Article 5 (1) of Council Directive No 71/307/EEC (3) of 26 July 1971 on the approximation of the laws of the Member States relating to textile names must be supplemented by the addition of the Danish equivalent of the terms in that paragraph, HAS ADOPTED THIS DIRECTIVE: Article 1 A sixth indent shall be added to Article 5 (1) of Directive No 71/307/EEC: "- Friskklippet uld." Article 2 This Directive is addressed to the Member States. Done at Brussels, 17 December 1974. For the Council The President M. DURAFOUR (1)OJ No C 93, 7.8.1974, p. 86. (2)OJ No C 125, 16.10.1974, p. 52. (3)OJ No L 185, 16.8.1971, p. 16.